Exhibit 10.14(a)

AMENDMENT TO EMPLOYMENT AGREEMENT

On this 22 nd day of December, 2008, Horace Mann Educators Corporation, a
Delaware Corporation (“Employer”), and Louis G. Lower II (“Employee”), hereby
agree as follows:

WHEREAS, the parties previously entered into an Employment Agreement dated
December 31, 1999 (“Agreement”), which Agreement continues in effect; and

WHEREAS, in connection with the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and guidance issued thereunder, the
parties wish to revise the Agreement as necessary to comply with Code
Section 409A and related guidance;

NOW, THEREFORE, the parties hereby agree to the following amendments to the
Agreement, the same to be effective as of January 1, 2008:

1. Section 4.4 of the Agreement is hereby deleted and replaced with the
following new Section 4.4:

“4.4 Pension Benefits.

(a) Employer shall provide for Employee’s participation in Employer’s pension
plan and an additional non-qualified pension plan at no cost to Employee so that
the following retirement benefits will be payable to Employee during his
lifetime by Employer, in aggregate, pursuant to such plans:

 

Last Date of Employment

   Annual Benefit

On or prior to December 31, 2000

   $ 0

January 1, 2001 to December 31, 2001

   $ 45,000

January 1, 2002 to December 31, 2002

   $ 90,000

January 1, 2003 to December 31, 2003

   $ 135,000

January 1, 2004 or later

   $ 180,000

(b) To the extent an actuarial equivalent is not provided in Employer’s pension
plan or additional non-qualified pension plan, except as otherwise provided in
Section 4.4(c) or (d) below, the annual benefit provided above (“accrued
benefit”) shall be paid hereunder in monthly installments commencing on the
first day of the first month following Employee’s separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)); provided, however, that if Employee is married at the time
such payments commence, the accrued benefit shall be paid in the form of a joint
and 50% survivor annuity, with monthly payments to Employee commencing on the
first day of the first month following Employee’s separation from service and
continuing until the first day of the month immediately preceding the Employee’s
death, and with monthly payments equal to fifty percent (50%) of Employee’s
monthly payment continuing thereafter to the Employee’s surviving spouse at
separation, if any, until the first day of the month immediately preceding such
spouse’s death. Notwithstanding the preceding, if Employee is a “specified
employee” (within the meaning of Code Section 409A) upon his separation from
service, then any payments to which Employee would have been entitled to receive
under this Section 4.4(b) during the first six (6) months following his
separation from service shall be



--------------------------------------------------------------------------------

accumulated and paid on the first day of the seventh month following such
separation, along with the normal payment for such seventh month.

(c) If, during the Term, any one person, or more than one person acting as a
group, acquires ownership of stock of Employer that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of Employer and, within two
(2) years of such event Employee incurs a separation from service (within the
meaning of Code Section 409A) on account of a Termination Without Cause (as
defined in Section 10), a Material Change (as defined below) or an Employer
Notice of Non-Renewal (as defined in Section 1), then this Agreement shall
terminate and the Employer shall pay to the Employee within sixty (60) days of
such separation the actuarially determined present value of the benefits payable
to the Employee in Section 4.4(b) above for his expected remaining life,
calculated on the basis of the Employee having been employed by the Employer
until the date which is three (3) years after such separation.

For purposes of this Section 4.4, a “Material Change” means that, during the
Term, (1) there is a significant adverse change or diminution in the Employee’s
duties, working conditions or status as an employee, (2) the Employer breaches
its obligations hereunder, or (3) the Employee is required to perform his duties
hereunder in a location other than Springfield, Illinois which is more than one
hundred fifty (150) miles away from Winnetka, Illinois and the Employee elects,
by written notice to the Employer, to treat such change as a Termination Without
Cause on the date of such notice.”

(d) If, at any time after payment under Section 4.4(b) has commenced, any one
person, or more than one person acting as a group, acquires ownership of stock
of Employer that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of Employer, then Employer shall pay to the Employee within
sixty (60) days of such acquisition the actuarially determined present value of
the benefits payable to the Employee in Section 4.4(b) above for his expected
remaining life.

2. The last sentence of Section 5(a) of the Agreement is hereby deleted and
replaced with the following new sentence:

“The Employee shall furnish the Employer with such evidence that such expenses
were incurred as the Employer reasonably requires or requests in accordance with
its policies and procedures from time to time and such expenses shall be
reimbursed within sixty (60) days of such substantiation, but in no event shall
reimbursement under this Section 5(a) be made later than the last day of the
calendar year following the calendar year in which the expense is incurred.”

3. Section 7 of the Agreement is hereby amended by the addition of the following
new sentence at the end thereof:

“Notwithstanding anything in this Section 7 to the contrary, salary amounts
shall be paid to the Employee within sixty (60) days of termination and the pro
rata share of incentive compensation bonuses under Sections 6.3 and 6.4 shall be
paid to the Employee no later than two

 

-2-



--------------------------------------------------------------------------------

and one-half (2 1/2) months after the end of the performance year in which such
termination occurs.”

4. Section 8 of the Agreement is hereby amended by the addition of the following
new sentence at the end thereof:

“Notwithstanding anything in this Section 8 to the contrary, salary amounts
shall be paid to the Employee’s estate in a lump sum within sixty (60) days of
the Employee’s death and the pro rata share of incentive compensation bonuses
under Sections 6.3 and 6.4 shall be paid to the Employee’s estate no later than
two and one-half (2 1/2) months after the end of the performance year in which
such death occurs.”

5. Section 9(d) of the Agreement is hereby amended by the addition of the
following new sentence at the end of the second paragraph thereof:

“Notwithstanding anything in this Section 9(d) to the contrary, salary amounts
shall be paid to the Employee within sixty (60) days of termination and the pro
rata share of incentive compensation bonuses under Sections 6.3 and 6.4 shall be
paid to the Employee no later than two and one-half (2 1/2) months after the end
of the performance year in which such termination occurs.”

6. Sections 10(d) and 10(e) are hereby amended by the addition of the following
language at the end thereof:

“unless the parties agree to an earlier termination date.”

7. Section 10(f) of the Agreement is hereby deleted and replaced with the
following new Section 10(f):

“(f) Upon a separation from service (within the meaning of Code Section 409A)
due to a Termination Without Cause (as defined above), the Employer’s
obligations hereunder shall be limited to:

(1) payment to the Employee of a lump sum cash severance amount equal to two
times the aggregate target incentive compensation bonuses pursuant to
Section 6.3, 6.4 and 6.5 for the Employee with regard to the performance year
prior to the performance year in which the Employee’s separation from service
occurs, such payment to be made within thirty (30) days of separation;

(2) payment to the Employee of a lump sum cash amount equal to two (2) years of
the Employee’s salary at the rate in effect as of such separation from service,
such payment to be made within thirty (30) days of separation;

(3) continuation of benefits pursuant to Section 4.3 through the date which is
eighteen (18) months after the Employee’s separation from service; and

(4) a pro-rata share of any incentive compensation bonuses pursuant to
Section 6.3, 6.4 and 6.5, for the performance year in which the Employee’s
separation

 

-3-



--------------------------------------------------------------------------------

from service occurs, such pro-rata portions payable when such bonuses are
regularly paid to the Employer’s employees.

8. Section 10(g) of the Agreement is hereby deleted and replaced with the
following new Section 10(g):

“(g) If, during the Term, the Employee terminates his employment on account of
one of the following “Good Reason” conditions (“Termination for Good Reason”),
the Employee shall be entitled to the rights described in Section 10(f) above.
“Good Reason” conditions mean one or more of the following conditions:

(1) a significant adverse change in the Employee’s duties, working conditions or
status as an employee;

(2) the Employer breaches its obligations under this Agreement; or

(3) the Employee is required to perform his duties hereunder in a location other
than Springfield, Illinois which is more than one hundred fifty (150) miles away
from Winnetka, Illinois.

In order for the terms of this Section 10(g) to be operative, the Employee must
provide written notice to the Employer within thirty (30) days after the initial
existence of one of the above conditions, the Employer must be provided at least
thirty (30) days to remedy the condition, and the Employee must terminate his
employment within ninety (90) days of the expiration of such thirty (30)-day
remedy period.”

9. Section 11 of the Agreement is hereby deleted and replaced with the following
new Section 11:

“11. Change of Control. If, during the Term, any individual, entity or group or
persons acting in concert own voting securities of Employer which, in the
aggregate, have more than 50% of the voting power of outstanding voting
securities of Employer entitled to vote for the election of directors of
Employer, such shall constitute a “Change of Control” for purposes of this
Section 11. If, within three (3) years following a Change of Control, the
Employee incurs a separation from service (within the meaning of Code
Section 409A) that is a Termination Without Cause (as defined in Section 10), a
Termination for Good Reason (as defined in Section 10(g)), or an Employer Notice
of Non-Renewal (as defined in Section 1), then this Agreement shall terminate
and the Employer shall pay to the Employee:

(a) a lump sum cash payment equal to three (3) times the greater of (1) the
Employee’s highest annual cash compensation from the Employer in any calendar
year since Employee’s first date of employment with Employer, as reported on
Form W-2 for such year, or (2) one million two hundred thousand dollars
($1,200,000), such payment to be made within sixty (60) days of such separation
from service;

(b) continuation of benefits pursuant to Section 4.3 through the date which is
eighteen (18) months after the Employee’s separation from service; and

 

-4-



--------------------------------------------------------------------------------

(c) in the event it shall be determined that any payment or distribution by the
Employer to or for the benefit of the Employee pursuant to the terms of this
Agreement, including without limitation an Excise Tax Payment (as defined
below), (“Payment”) would be subject to the excise tax imposed by Code
Section 4999 or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively the
“Excise Tax”), an additional lump sum payment (“Excise Tax Payment”) in an
amount equal to the Excise Tax imposed upon the Payments, such payment to be
made no later than the last day of the calendar year following the calendar year
in which the Employee remits such Excise Taxes.”

10. Section 12.5 is hereby amended by the addition of the following new sentence
at the end thereof:

“The Agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A and shall be interpreted and construed in a manner that does not
result in the imposition of additional taxes or penalties under Code
Section 409A.”

Except as specifically provided herein, the Agreement shall continue in full
force and effect.

IN WITNESS WHEREOF, the Employer and the Employee have caused this Amendment to
Employment Agreement to be executed in their respective names all on the day and
year first above written.

 

EMPLOYER: HORACE MANN EDUCATORS CORPORATION

/s/ Joseph J. Melone

Joseph Melone Chairman of the Board EMPLOYEE:

/s/ Louis G. Lower II

Louis G. Lower, II

 

-5-